Citation Nr: 9925369	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-20 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to educational assistance benefits under Chapter 
32, Title 38, United States Code, beyond May 17, 1997.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel




INTRODUCTION

The veteran had active service from May 1983 to May 1987.  
Her appeal ensues from a September 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The RO found the veteran entitled to Chapter 32 
educational assistance benefits on the basis of her active 
service from May 17, 1983 to May 16, 1987.

2.  The RO awarded the veteran Chapter 32 educational 
assistance benefits prior to her delimiting date and notified 
her that she had until May 17, 1997 to use her entitlement.

3.  The available evidence does not establish, and the 
veteran does not contend, that she was prevented by physical 
or mental disability from completing her chosen program of 
education by May 17, 1997.


CONCLUSION OF LAW

The veteran lacks legal entitlement to educational assistance 
benefits under Chapter 32, Title 38, United States Code, 
beyond May 17, 1997.  38 U.S.C.A. § 3232 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 21.5041, 21.5042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran is entitled to an extension of her 
delimiting date for utilizing her entitlement to Chapter 32 
educational assistance benefits.  The general rule with 
regard to educational assistance benefits under Chapter 32, 
Title 38, United States Code, is that such benefits "shall 
not be afforded an eligible veteran . . . more than 10 years 
after the date of such veteran's last discharge or release 
from active duty."  38 U.S.C.A. § 3232(a)(1) (West 1991); 38 
C.F.R. § 21.5041(a) (1998).  The 10-year delimiting period 
can be extended if: (1) the veteran "was prevented from 
initiating or completing [her] chosen program of education 
during the delimiting period . . . because of a physical or 
mental disability which was not the result of [her] own 
willful misconduct, . . ."; and (2) the veteran submits an 
application for extension within one year after the last date 
of the delimiting period otherwise applicable, or within one 
year after the termination date of her mental or physical 
disability, whichever is later.  38 U.S.C.A. § 3232(a)(2); 38 
C.F.R. § 21.5042(a), (b) (1998).

In this case, the record shows that the veteran had active 
military service from May 17, 1983 to May 16, 1987.  The RO 
awarded the veteran Chapter 32 educational assistance 
benefits by decision entered in October 1988, and notified 
her that she had until May 17, 1997 to use her entitlement.  
Apparently, in July 1989, she moved with her husband, a 
Marine on active duty, to Hawaii and then overseas for 
embassy duty.  In September 1997, beyond her delimiting date, 
she submitted an application for further Chapter 32 
educational assistance benefits and a request for an 
extension of her May 17, 1997 delimiting date. 

The veteran argues that there were no graduate programs 
available or convenient to her home when she lived in Hawaii 
and overseas with her husband.  She asserts that he was given 
official orders to move and she did not want to separate from 
him just to complete her education within the allowable time 
period.  In a VA Form 9 (Appeal to Board of Veterans' 
Appeals) she admits that a disability did not hinder her from 
completing her education by May 17, 1997.  Instead, she 
requests that her extenuating circumstances be considered in 
support of her claim.  The Board acknowledges the veteran's 
assertions, but notes that the law does not permit the 10-
year delimiting period for Chapter 32 benefits to be extended 
based upon a veteran's inability to pursue formal education 
for a portion of the applicable time period due to remote or 
inconvenient location.  Again, as set forth above, an 
extension of the 10-year delimiting period can be granted 
only if it is shown that the veteran "was prevented from 
initiating or completing [her] chosen program of education 
during the delimiting period . . . because of a physical or 
mental disability which was not the result of [her] own 
willful misconduct . . . ." 38 U.S.C.A. 
§ 3232(a)(2).  There is no provision in the law that allows 
for an extension of the delimiting period for any other 
reason.  

Inasmuch as the available evidence does not establish, and 
the veteran does not contend, that she was prevented by 
physical or mental disability from completing her chosen 
program of education between the time of her separation from 
active service on May 16, 1987, and the end of the applicable 
delimiting period on May 17, 1997, the veteran's claim for an 
extension cannot be granted.  As the law is dispositive in 
this case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

